DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendments filed on 12/17/2020. Claim 1 has been amended. Claim 3 has been cancelled. Claims 1-2, and 4-16 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “it is prescribed that in a block chain smart contract where quotations are the same, power trading between the nodes whose geographical distance is the shortest will be completed first.” 
	Examiner considers that one of ordinary skill in the art would be unclear in which way the applicant intends the recited limitation to further limit the power trading 
	For the purpose of compact prosecution, the examiner will interpret that the claimed expression merely describes intended use of the power trading system, e.g. “it”.
	The dependent claims are rejected as they depend on the independent claim and do not cure the deficiency(s) as identified above.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

	Claims 1, 2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over SCHIATTI (US20170206522) in view of ROWITCH (US20140062719).

Regarding claim 1, Schiatti teaches: A power trading system (smart power meter 100), comprising: 
	a measurement module, a block chain module, a communication module, and [a positioning unit] wherein the measurement module is configured to bi-directionally or uni-directionally measure a power amount; (Fig. 2, item 100: smart power meter (100), a CPU 101 (Fig. 2, item 11, [0044]), a measuring module (102), which is connected with the CPU (101) and used for two-way measurement of electricity (Fig. 2, items 110/140/190, [0006], [0025]), a blockchain module (103).
	the block chain module uses the communication module and an Internet-based block chain network to realize peer-to-peer power trading among nodes within the block chain network in a region; and ([0004] According to one aspect, a commodity-measuring device for autonomously selecting a commodity supplier among a plurality of commodity suppliers being specified within a blockchain distributed database is provided. The device comprises: a microcontroller unit; a communication module configured to communicate with a network, wherein a communication from the communication module is associated with an identifier of the commodity-measuring device, the communication module is configured to retrieve a commodity supplier file stored in the blockchain distributed database).

	the communication module is configured to, by using the wireless or wired communication technology, transmit data between the measurement module and the block chain module, and transmit data in the block chain network 
 (Fig. 2, item 100: smart power meter (100), a CPU 101 (Fig. 2, item 11, [0044]), a measuring module (102), which is connected with the CPU (101) and used for two-way measurement of electricity (Fig. 2, items 110/140/190, [0006], [0025]), a blockchain module (103), (Fig. 2, items 110/140, [0007], [0008])which is used for data interaction with the CPU (101), implementation of point-to-point electricity transactions, and a communication interface (104), which is connected with the CPU (101) and used for data transmissions (Fig. 2, item 120; [0015], [0045]).
	 the [real time data is broadcast] to the central processor in the block chain power meter and is configured to position a geographical location of the block chain power meter; (Fig. 7, 8, [0047] The smart meter may also comprise a display 150 through which the MCU 110 may provide a user with real-time data about the energy consumption. In another example (not shown), a display may be located at a remote location and the MCU 110 may transmit the real-time data via the communication module 120).
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the transmitted real-time data would pinpoint the location of the remote device to the central processor as shown by Figures 7 and 8. 
	Examiner notes that the phrase “the positioning unit is connected to the central processor in the block chain power meter and is configured to position a geographical location of the block chain power meter” is non-functional descriptive material as it only describes, at least 

	Schiatti, does not explicitly teach ‘positioning unit’, Rowitch, from a same or analogous art teaches: the positioning unit is connected to the central processor in the block chain power meter and is configured to position a geographical location of the […] power meter; (a positioning module (110), which is connected with the CPU (101) and used for positioning the geographical position of the smart power meter (100), (Fig. 1, item 115; [0038-0039]). 	
	it is prescribed that in a block chain smart contract where quotations are the same, power trading between the nodes whose geographical distance is the shortest will be completed first ([0054] In some embodiments, a smart meter also may observe wireless signals at the location at which the smart meter is installed. For example, smart meter 360 may observe wireless signals transmitted by base station 320 and/or base station 325 by detecting the presence of these signals and measuring various properties of these signals, which may include taking one or more received signal strength indication (RSSI) measurements, one or more time of arrival (TOA) measurements, one or more angle of arrival (AOA) measurements, and/or one or more round trip time (RTT) measurements. While these measurements are listed here as examples, other measurements may similarly be taken by smart meter 360 in addition to and/or instead of one or more of these measurements.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed ledger enabled smart meter of SCHIATTI to incorporate the teachings of a location management subsystem (ROWITCH: 138-39) to enable system 100 to determine its current location, e.g. block chain smart meter of the SCHIATTI, in order to better maintain and identify issues with the power meter system should they arise.

Regarding claim 2, Schiatti teaches: The power trading system of claim 1, further comprising: 
	a block chain power meter, wherein the measurement module, the block chain module and the communication module are arranged in the block chain power meter  ([0004] According to one aspect, a commodity-measuring device for autonomously selecting a commodity supplier among a plurality of commodity suppliers being specified within a blockchain distributed database is provided. The device comprises: a microcontroller unit; a communication module configured to communicate with a network, wherein a communication from the communication module is associated with an identifier of 
	a central processor is further arranged in the block chain power meter ([0004] According to one aspect, a commodity-measuring device for autonomously selecting a commodity supplier among a plurality of commodity suppliers being specified within a blockchain distributed database is provided. The device comprises: a microcontroller unit; a communication module configured to communicate with a network, wherein a communication from the communication module is associated with an identifier of the commodity-measuring device, the communication module is configured to retrieve a commodity supplier file stored in the blockchain distributed database).
	the measurement module is connected to the central processor ([0004] According to one aspect, a commodity-measuring device for autonomously selecting a commodity supplier among a plurality of commodity suppliers being specified within a blockchain distributed database is provided. The device comprises: a microcontroller unit; a communication module configured to communicate with a network, wherein a communication from the communication module is associated with an identifier of the commodity-measuring device, the communication module is configured to retrieve a commodity supplier file stored in the blockchain distributed database).
	the block chain module interacts with the central processor in data; and  ([0004] According to one aspect, a commodity-measuring device for autonomously selecting a commodity supplier among a plurality of commodity suppliers being specified within a blockchain distributed database is provided. The device comprises: a microcontroller unit; a communication module configured to communicate with a network, wherein a communication from the communication module is associated with an identifier of the commodity-measuring device, the communication module is configured to retrieve a commodity supplier file stored in the blockchain distributed database).
	the communication module is connected to the central processor, and is configured to transmit data between the measurement module and the block chain module and transmit data in the block chain network (Fig. 2, item 100: smart power meter (100), a CPU 101 (Fig. 2, item 11, [0044]), a measuring module (102), which is connected with the CPU (101) and used for two-way measurement of electricity (Fig. 2, items 110/140/190, [0006], [0025]), a blockchain module (103), (Fig. 2, items 110/140, [0007], [0008])which is used for data interaction with the CPU (101), implementation of point-to-point electricity transactions, and a communication interface (104), which is connected with the CPU (101) and used for data transmissions (Fig. 2, item 120; [0015], [0045]).

Regarding claim 4, Schiatti teaches: The power trading system of claim 2, wherein 30 
	the block chain module is further configured to assign each block chain power meter with a unique ID to form a node with the unique ID in the block chain network (the blockchain module (103) is also used for giving a unique ID to each smart power meter (100) to form a node with unique ID in the blockchain (Fig. 110/132/140; 110, 15, 54; claim 1).

Regarding claim 5, Schiatti teaches: The power trading system of claim 1, further comprising: 
	a conventional power meter (AFE 160) and an energy Internet router (smart meter 100), wherein the measurement module (MCU 110) and the communication module (communications module 120) are arranged in the conventional power meter (Fig. 1, [0044] The smart meter may comprise a microcontroller unit (MCU) 110 and a communication module 120. The MCU 110 may process the consumption data measured by the smart meter and store the data in local memory. [0046] the AFE may comprise a sensor that measures the energy consumption).
	the block chain module and the communication module are arranged in the energy Internet router; and ([0049] The smart meter 100 is capable of interfacing itself with a blockchain distributed database, which may be copied to the smart meter 100.
	the communication modules are configured to transmit data between the measurement module in the conventional power meter and the block chain module in the energy Internet router, and (Fig. 1 shows the active transmission capabilities between the measurement module in the conventional power meter (AFE 160) and the blockchain module in the energy internet router (communications module 120 located within the Smart Meter).
	Examiner notes that the phrase ‘the communication modules are configured to transmit data’ only declares an intended (or possible) use of the limitation. This phrase is an intended use type of phrase. Prior art only needs to be able to be configured to perform the above process in order to read upon the limitation. See further: MPEP 2103 C) which states: “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”
	transmit data in the block chain network ([0054] FIG. 3 shows the initialization of the smart meter 100. At step 310 the smart meter 100, which may be for example located in a household, is turned on by the user. At step 320 the smart meter 100 connects to the network by means of the communication module 120. Via the network the smart meter 100 gains access to the blockchain distributed database).

Regarding claim 6, Schiatti teaches: The power trading system of claim 5, wherein the energy Internet router further comprises: 
	a control module (transaction manager 140) configured to control energy exchange between a plurality of distributed energy stations and a plurality of distributed energy users, routing management and peer-to-peer power trading within the same local area network; and (Fig. 2, 4, and 7, [0056] The blockchain distributed database, and hence the BD copy 190, may comprise a plurality of commodity supplier files (or smart contracts) including parameters of a commodity supplier and a program, as discussed above. The program may contain one or more executable functions that allow the nodes in the blockchain distributed database to perform operations such as paying for the provision of energy or selecting a specific commodity supplier. [0057] Therefore, the transaction manager 140 has access to the consumption data of the user, which indicate how much energy is consumed as a function of time, and also to the parameters defining the offer of a commodity supplier, [0021], [0026-28], [0050-52], [0057], [0059], [0060-62]).
	an acquisition module (smart contract) connected to the control module and configured to acquire measured power amount data of the conventional power meter, wherein the block chain module interacts with the control module in data; and the communication module is connected to the control module ([0052] Given the potential of these programs, they can be used to stipulate contracts between parties in the network, setting the terms of the agreement and ensuring its validity and trustworthiness. Therefore, files containing a combination of executable programs and data and stored in a permissioned blockchain are sometimes referred to as "smart contracts". For the same reason, the blockchain distributed database may also be referred to as "distributed ledger", since it may record economic transactions, which is the function of a ledger.

Regarding claim 7, Schiatti does not explicitly teach a positioning module, however, Rowitch, from a same or analogous art teaches: The power trading system of claim 6, wherein the block chain module further comprises: 
	a positioning unit which is connected to the control module in the energy Internet router and is configured to position a geographical location of the energy Internet router (a positioning module (110), which is connected with the CPU (101) and used 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed ledger enabled smart meter of SCHIATTI to incorporate the teachings of a location management subsystem (ROWITCH: 138-39) to enable system 100 to determine its current location in order to better maintain and identify issues with the power meter system should they arise.

Regarding claim 8, Schiatti teaches: The power trading system of claim 5, wherein 
	the block chain module is further configured to assign each energy Internet router with a unique ID to form a node with the unique ID in the block chain network (the blockchain module (103) is also used for giving a unique ID to each smart power meter (100) to form a node with unique ID in the blockchain (Fig. 1, Items 110/132/140, [0010], [0015], [0054]).

Regarding claim 9, Schiatti teaches: The power trading system of claim 1, wherein the block chain module is provided with a data layer for storing the following data: 
	measured power amount data (commodity supplier file) measured by the measurement module (commodity supplier computer) , ([0007] A commodity supplier may be a company that distributes one or more commodities, such as electric energy, water and natural gas, to the public. A digital marketplace where commodity-measuring devices associated with the users and systems associated with the commodity suppliers can trade commodities may be implemented using a blockchain distributed database. [0020] Each commodity supplier may then be specified within the blockchain distributed database by means of its commodity supplier file. A commodity supplier computer may create its commodity supplier file and deploy it to the blockchain, where it resides (i.e. is stored) at a particular address).
	power amount trading and settling data which is all peer-to-peer power trading data in the block chain network (the blockchain is a private chain or a consortium chain, all or part of the nodes of the private chain or the consortium chain have relatively complex access to reading, writing and bookkeeping, [0008], [0013], [0020-0021], [0050-0052]).
	a power purchasing and selling identifier which is configured to distinguish a power purchaser from a power seller; and a timestamp for recording peer-to-peer power trading and settling time in the block chain network, wherein (wherein the blockchain module (103) is set with a data layer (1031), used for storing the following data (Fig. 2, items 110/140/190, [0006], [0008], electricity measurement data obtained by the measuring module (102) (Fig. 2, item 110, [0006], [0025], [0046]), electricity transaction data, i.e. all the point-to-point electricity transaction data in the blockchain ([0007-0008]), electricity purchasing and selling identity, i.e. a binary character string makes the electricity purchasing and selling identity for distinguishing the Buyer and the Seller ([0014], [0020]), timestamp, used for recording the time of point-to-point electricity transactions in the blockchain network [0006]), the data layer (1031) is also used for stamping the timestamp for the electricity purchasing and selling transaction data at each node, forming the data block and recording it in the blockchain in a tamper-resistant manner (Fig. 1, Items 130/140/190, [0010], [0053]).
	the data layer is further configured to add a timestamp onto power purchasing and selling trading data in each node to form a data block which is recorded in the block chain network and is immutable (wherein the blockchain module (103) is set with a data layer (1031), used for storing the following data (Fig. 2, items 110/140/190, [0006], [0008], electricity measurement data obtained by the measuring module (102) (Fig. 2, item 110, [0006], [0025], [0046]), electricity transaction data, i.e. all the point-to-point electricity transaction data in the blockchain ([0007-0008]), electricity purchasing and selling identity, i.e. a binary character string makes the electricity purchasing and selling 
Regarding claim 10, Schiatti teaches: The power trading system of claim 9, wherein 
	the power purchasing and selling identifier refers to a binary character string having a predetermined meaning (the power purchasing and selling identifier refers to a binary character string having a predetermined meaning (Fig. 4; [0060], [0065]);
	a first set value of the binary character string represents that a current node is the power seller; a second set value of the binary character string represents that a current node is the power purchaser (Fig. 4 and 5, [0065-0068] The definition of a transaction may have the following structure: [chain_name, transaction_type, [parameters], signature]. The chain_name indicates the name of the blockchain distributed database. The transaction type may be Supplier_File_Creation for a creation transaction and Supplier_File_Call for a call transaction. The signature, as already discussed, is made by using the private key of the node. For a creation transaction, the parameters may include the binary of the program. For a call transaction, the parameters may include the address of the supplier file).

Regarding claim 11, Schiatti teaches: The power trading system of claim 9, wherein 
	the data layer comprises an encryption management unit which encrypts data through hardware or software and which is configured to manage private key information of a user; and (the data layer (1031) comprises an encryption management unit, which is used for encrypting the data by means of hardware encryption and managing the user's private key information (Fig. 2, items 130/132/140, [0011-12], [0053-55]).
	the data layer further comprises one or a combination of a data block, a hash, Merkle tree root data, a peer-to-peer network, key management, public and private keys, asymmetric encryption and a verification mechanism (the data layer (1031) also comprises one or the combination of several of data block, Hash, Merkle, root data, point-to-point network, key management, public key, private key, and asymmetric encryption and authentication mechanism (Fig. 2, items 140/190,  [0008-0009], [0053]).
Regarding claim 12, Schiatti teaches: The power trading system of claim 9, wherein 	
	the block chain module is further provided with a contract consensus layer for automatically confirming power trading between the power purchaser and the power seller within the range of the block chain network through a smart contract ([0052] Given the potential of these programs, they can be used to stipulate contracts between parties in the network, setting the terms of the agreement and ensuring its validity and trustworthiness. Therefore, files containing a combination of executable programs and data and stored in a permissioned blockchain are sometimes referred to as "smart contracts").
	the power trading content comprising a power trading price, a power trading amount and a trading condition, according to which, Payment System starts the paying and charging function of digital currency (the blockchain module (103) may adopt the virtual currency or electronic currency for electricity transaction or settlement (Fig. 2, items 110/140, [0062-0063]).

Regarding claim 13, Schiatti teaches: The power trading system of claim 12, wherein 
	the contract consensus layer comprises one or a combination of an account center unit, a power purchasing and selling registration unit, a power purchasing and selling price matching unit, a power purchasing and selling trading realization unit, a consensus mechanism unit, a smart contract unit, a script code unit and a payment system unit (the contract & consensus layer also comprises one or the combination 

Regarding claim 14, Schiatti teaches: The power trading system of claim 1, wherein 
	the block chain module uses a digital currency for power trading or settlement ((the blockchain module (103) may adopt the virtual currency or electronic currency for electricity transaction or settlement (Fig. 2, items 110/140, [0062-0063]).

Regarding claim 15, Schiatti teaches: The power trading system of claim 1, wherein 
	the block chain network is a public chain, a private chain, or an alliance chain; and all or part of nodes of the public chain, the private chain or the alliance chain have complex authorities of reading, writing and keeping accounts (the blockchain is a private chain or a consortium chain ([0008], [0013], [0020-0021], [0050-0052]),  all or part of the nodes of the private chain or the consortium chain have relatively complex access to reading, writing and bookkeeping ([0008], [0013], [0020-0021], [0050-0052]).

Regarding claim 16, Schiatti teaches:  The power trading system of claim 1, wherein 
	the communication module is one or a combination of an RS485 communication module, an RFID module, a Bluetooth module, a WIFI module, a power line carrier module, a 3G network module, a 4G network module, a 5G network module and an Internet module (the communication interface (104) comprises .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

	Claims 1, 3-4, 9-14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/133701 (reference application). Although the claims at issue are not identical, they claim patentably indistinct inventions and the claimed invention and the reference application were commonly owned under 35 U.S.C. 102(b)(2)(C) or deemed to be commonly owned under 35 U.S.C. 102(c) as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention, for applications examined under the first inventor to file (FITF) provisions of the AIA .
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claims  1, 3-4, 9-14, and 16 of this application is patentably indistinct from claims 1-13 of Application No.16/133701 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.







Application #16/103595
Application #16/133701
Claim 1
A power trading system, comprising: a measurement module, a block chain module,  a communication module, and a positioning module.
Claim 1
A smart power meter (100), wherein it is composed of: a CPU (101), a measuring module (102), a blockchain module (103) and a positioning module (110)
Claim 1
wherein 5 the measurement module is configured to bidirectionally or unidirectionally measure a power amount;
Claim 1
a-the measuring module (102), is connected with the CPU (101) and the measuring module (102) measures  two-way measurement of electricity; 
Claim 1
the block chain module uses the communication module and an Internet-based block chain network to realize peer-to-peer power trading among nodes within the block chain network in a region; 
Claim 1
the blockchain module (103), interacts with the CPU (101), to execute point-to-point electricity transaction among nodes in the blockchain network in the area, and 


Claim 1
storage of distributed electricity measurement and transaction data
Claim 1




it is prescribed that in a block chain smart contract where quotations are the same, power trading between the nodes whose geographical distance is the shortest will be completed first.


Claim 1
the positioning module (110) adopts a GIS geographic information positioning chip; it is prescribed in a smart contract that when quotations are the same, electricity transaction between two nodes whose geographical distance is the shortest can be completed.
Claim 1
the communication module is configured to, by using the wireless or wired communication technology, transmit data between the measurement module and the block chain module, and transmit data in the block chain network.
Claim 9
a communication interface (104), is connected with the CPU (101) to transfer data; The blockchain module (103) transmits the data to an energy internet router (200) or a blockchain electricity transaction monitoring platform (300) through the communication interface (104).
Claim 9
the block chain module is provided with a data layer for storing the following data: 

the blockchain module (103) comprises a data layer (1031); the data layer (1031) stores the 



Claim 2
electricity purchasing and selling identity and timestamp; the electricity measurement data comes from  the measuring module (102);
Claim 9
power amount trading and settling data which is all peer-to-peer power trading data in the block chain network; 
Claim 2
the electricity transaction data, is all the point-to-point electricity transaction data in the blockchain network;
Claim 9
a timestamp for recording peer-to-peer power trading and settling time in the block chain network, wherein 
Claim 2
the timestamp, records the time of point-to-point electricity transactions in the blockchain network;
Claim 9
a power purchasing and selling identifier which is configured to distinguish a power purchaser from a power seller; and 
Claim 2
the electricity purchasing and selling identity, is a binary character string which distinguishes a buyer and a seller;
Claim 9
the data layer is further configured to add a timestamp onto power purchasing and selling trading data in each node to form a data block 

The data layer (1031) also stamps the timestamp for the electricity purchasing and selling transaction data at each node, forming the data block and recording the data block in 



a block chain power meter, wherein the measurement module, the block chain module and the communication module are arranged in the block chain power meter; a central processor is further arranged in the block chain power meter; the measurement module is connected to the central processor; the block chain module interacts with the central processor in data; and the communication module is connected to the central processor, and is configured to transmit data between the measurement module and the block chain module and transmit data in the block chain network.

Claim 4
The power trading system of claim 2, wherein the block chain module is further configured to assign each block chain power meter with a unique ID to form a node with the unique ID in the block chain network.
Claim 13
The smart power meter (100) according to claim 1, wherein the blockchain module (103) is also used for giving acquires a unique ID to each smart power meter (100) to form a node with unique ID in the blockchain.

the power purchasing and selling identifier refers to a binary character string having a predetermined meaning; a first set value of the binary character string represents that a current node is the power seller; and a second set value of the binary character string represents that a current node is the power purchaser.
Claim 3
the electricity  purchasing and selling identifier is a preset binary character string; a first set value of the binary character string is that a node is the seller; and a second set value of the binary character string is that a node is the buyer.
Claim 11
the data layer comprises an encryption management unit which encrypts data through hardware or software and which is configured to manage private key information of a user; and
Claim 4
the data layer (1031) comprises an encryption management unit, the encryption management unit encrypts the data by means of hardware encryption and manages user's private key information.
Claim 11
the data layer further comprises one or a combination of a data block, a hash, Merkle tree root data, a peer-to-peer network, key management, public and private keys, asymmetric encryption and a verification mechanism.
Claim 5
the data layer (1031) also comprises one or the combination of several of data block, Hash, Merkle, root data, point-to-point network, key management, public key, private key, and asymmetric encryption and authentication mechanism.
Claim 16
the communication module is one or a combination of an RS485 communication 

the communication interface (104) comprises one or the combination of several of RS485 

the block chain module uses a digital currency for power trading or settlement.
Claim 12
the blockchain module (103) may adopt the virtual currency or electronic currency for electricity transaction or settlement.
Claim 12
the block chain module is further provided with a contract consensus layer for automatically confirming power trading between the power purchaser and the power seller within the range of the block chain network through a smart contract
Claim 7
Page 3 of 10Appl. No.: 16/133,701Reply to office action of: 3/12/2020 the blockchain module (103) comprises a contract & consensus layer (1033); the contract & consensus layer (1033) also comprises one or the combination of several of an account center unit, 

Claim 12
the power trading content comprising a power trading price, a power trading amount and a trading condition, according to which, Payment System starts the paying and charging function of digital currency.

Claim 13
a power purchasing and selling registration unit, a power purchasing and selling price 

an electricity purchasing and selling registration unit, an electricity purchasing 

The power trading system of claim 1, further comprising: a conventional power meter and an energy Internet router, wherein the measurement module and the communication module are arranged in the conventional power meter; the block chain module and the communication module are arranged in the energy Internet router; and the communication modules are configured to transmit data between the measurement module in the conventional power meter and the block chain module in the energy Internet router, and transmit data in the block chain network.

Claim 6
The power trading system of claim 5, wherein the energy Internet router further comprises: a control module configured to control energy exchange between a plurality of distributed 

Claim 7
The power trading system of claim 6, wherein the block chain module further comprises:20 a positioning unit which is connected to the control module in the energy Internet router and is configured to position a geographical location of the energy Internet router.

Claim 8
The block chain module is further configured to assign each energy Internet router with a 25 unique ID to form a node with the unique ID in the block chain network.

Claim 15





Applicant’s Arguments
Applicant argues on page 9, that Rowtich does not teach positioning unit. 	Examiner acknowledges applicant’s arguments but respectfully disagrees as Applicant’s arguments are not persuasive. Applicant has stated that the ‘positioning unit’ is merely configured to position a geographical location of the power meter. According to BRI, Examiner considers that Rowtich, at least, reads to the limitation.
	Applicant argues on pages 8-10 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. The applicant’s arguments are moot as new grounds of rejection have been presented.
	Applicant argues on page 10 that the Double Patenting rejection has been removed, however as of the time of the office action, the application #16/133701 is still active, therefore the Double Patenting rejection shall be upheld. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685